 1   JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
 2
     Carmichael, CA 95608
 3   916/488-3030
     916/489-9297 fax
 4

 5
     Attorney for Plaintiff
     GREGORY MALVEAUX
 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11                                                -o0O0o-

12
     GREGORY MALVEAUX,                                           No.    2:18-CV-01952-DMC
13

14                         Plaintiff,
                                                                 STIPULATION AND ORDER
15                                                               FOR EXTENSION OF
                                                                 TIME TO FILE PLAINTIFF’S
16
         v.                                                      MOTION FOR SUMMARY
17   NANCY BERRYHILL, Acting                                          JUDGMENT
     Commissioner of Social Security,
18

19
                       Defendant.
     _______________________________________/
20
            IT IS HEREBY STIPULATED by and between the parties, through their respective
21

22   undersigned attorneys, and with the permission of the Court, that plaintiff’s time to file a motion

23   for summary judgment is extended to April 16, 2019.
24
            This is a second extension, of one additional day, based on much the same reasons as the
25
     first: plaintiff’s counsel now has recently returned from a vacation, and is consequently behind in
26
     his work, plus several discrete interruptions distributed through today, when it is presently due,
27

28   make completion within the previously requested time difficult.



                                             [Pleading Title] - 1
 1   Dated:     April 15, 2019                                     /s/ Jesse S. Kaplan
                                                                   JESSE S. KAPLAN
 2
                                                                   Attorney for Plaintiff
 3

 4
                                                                   McGREGOR W. SCOTT
 5
                                                                   United States Attorney
 6                                                                 DEBORAH LEE STACHEL
                                                                   Regional Counsel, Region IX
 7                                                                 Social Security Administration
 8

 9   Dated: April 15, 2019                                          /s/ per e-mail authorization
                                                                   CAROLYN CHEN
10                                                                 Special Assistant U.S. Attorney
11                                                                 Attorney for Defendant

12

13

14                                               ORDER

15

16
              The parties’ stipulation for a one-day extension of time filed on the current deadline
17
     date is NOT APPROVED. Counsel shall file his brief forthwith accompanied by either a
18
     stipulation or motion to accept a late-filed brief.
19

20            SO ORDERED.

21

22
     Dated: April 22, 2019
23                                                         ____________________________________
                                                           DENNIS M. COTA
24                                                         UNITED STATES MAGISTRATE JUDGE

25

26

27

28



                                             [Pleading Title] - 2
